Citation Nr: 1500519	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or on account of being housebound.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The Regional Office (RO) in Jackson, Mississippi, has current jurisdiction over the Veteran's case.  

In June 2012, the Veteran presented testimony at a hearing in front of a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the record on appeal.  

Furthermore, in his August 2012 substantive appeal (VA Form 9), the Veteran indicated that he desired to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in a January 2014 letter, he was informed that his requested hearing had been scheduled for March 2014.  A letter sent to him in March 2014 reminded him of his upcoming Board hearing.  Documentation of record and a review of the Veterans Appeals Control and Locator System reveals that the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from June 2012 to June 2013, which were considered in the August 2013 supplemental statement of the case, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran is currently in receipt of nonservice-connected pension benefits and claims that his nonservice-connected disabilities require the aid and attendance of another person or, in the alternative, render him housebound.  As such, he contends that he is entitled to special monthly pension.  Currently, the AOJ has considered the following disabilities for pension purposes, as most recently noted in the July 2010 rating decision: headaches, evaluated as 50 percent disabling; chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling; partial sacralization of the lumbar spine with bulging disc L1-L5, and history of wedging at T12-S1 with chronic radicular pain of the right lower extremity, evaluated as 20 percent disabling; degenerative joint disease of the left shoulder with crepitus and limitation of motion, evaluated as 10 percent disabling; constant tinnitus with hearing loss, evaluated as 10 percent disabling; sinusitis with chronic allergic rhinitis, evaluated as 10 percent disabling; benign prostatic hypertrophy, evaluated as noncompensably disabling; and dermatitis, evaluated as noncompensably disabling.  His combined evaluation for pension purposes is 80 percent.

The Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine whether or not he requires aid and attendance or is considered housebound.  The record reflects that he was last afforded a VA examination in connection with his claim for special monthly pension in November 2011.  Since that time, there is evidence of a worsening of the Veteran's condition and an indication that he is more dependent on others.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In this regard, VA treatment records dated since the November 2011 VA examination indicate that the Veteran is wheelchair bound.  At the time of the November 2011, his gait was described as slow and cautious but normal.  VA treatment records dated June 2012 indicated a slight antalgic gait.  Furthermore, the November 2011 VA examiner noted the Veteran was able to bathe himself.  At the June 2012 DRO hearing, the Veteran indicated that he required help getting into the bathtub and needed a shower chair.  He further reported at the DRO hearing that he needed assistance with such hygienic tasks as brushing his hair.  He noted that he got very tired when trying to dress himself.  Additionally, while a prior June 2010 VA examination focused on the Veteran's incapacitation due to chronic migraine headaches up to three days a week, the November 2011 VA examiner found that the Veteran had rare incapacitation on his current drug regimen.  However, more recent VA treatment records dated June 2013 continued to note debilitation two or three days a week due to headaches.  Thus, a VA examination which takes into consideration all of the Veteran's disabilities, including migraine headaches, spinal symptoms, COPD, and polyneuropathy, is required.  

Additionally, the evidence of record indicates the Veteran receives continuous treatment at the VA facility in Jackson, Mississippi.  The most recent treatment records associated with his claims file are dated in June 2013.  As such, more recent records may be available.  On remand, the Veteran should be requested to identify any VA or non-VA healthcare providers who have treated him and, thereafter, all such records, including VA treatment records dated from June 2013 to the present, should be obtained for consideration in his appeal.  

Finally, upon readjudicating the Veteran's claim, the AOJ should assign an appropriate rating for any of his nonservice-connected disorders not yet rated.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his disabilities.  Thereafter, all identified records should be obtained, to include VA treatment records from the Jackson, Mississippi, VA facility dated since June 2013.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine whether he is considered homebound or in need of aid and attendance.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All necessary tests should be conducted.  

The examiner should identify all of the Veteran's disabilities and comment on how such affect his ability to function and care for himself.  The examiner should indication on whether such disabilities result in the need for aid and attendance of another person or render him homebound.  

In providing the requested opinion, the examiner must provide a detailed rationale for all conclusions reached.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should assign an appropriate rating for any of the Veteran's nonservice-connected disorders not yet rated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

